DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 5/31/2022. As directed by the amendment, claims 10-48 were canceled, claim 1 was amended, and claim 52 was added. Thus, claims 1-9 and 49-52 are pending for this application. 

Drawings
 The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a seal dividing the first portion of the sensing circuit board from the second portion of the sensing circuit board” (claim 1 lines 13-15) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 1, 4-6 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859), Weitzel (US 2014/0261414) and Bronner (US 20150327807).
Regarding claim 1, Dixon discloses (Fig. 2C) a flow therapy apparatus comprising: 
an inlet port (gas manifold 67) which receives a flow of gases from at least two different gas sources (oxygen gas from oxygen inlet 61 and ambient air from air inlet 63); 
a blower (gas flow controller 68, in the form of “a variable speed blower”, paragraph [0036]) which receives the flow of gases from the inlet port, the blower configured to mix the flow of gases from the at least two different gas sources to produce mixed gases (paragraph [0036]; the blower being a combined blower mixer (the blower delivers mixed case to patient and is at least partially responsible for mixing of the gases) and 
one or more sensors (flow sensor 65) configured to measure a property of the flow of gases flowing through the gases flow path (paragraph [0036]), the one or more sensors located after the blower (see Fig. 2C), wherein positioning the one or more sensors after the blower allows the blower to be a mixer (blower is a 68 is a mixer regardless of location of the one or more sensors, given that the blower receives and mixes gas from two sources).
Dixon discloses a gases flow path which receives the mixed gases from the blower and directs the gases through a sensor (flow sensor 65, see schematic in Fig. 2C and paragraph [0036]), but does not disclose the gases are directed through a sensor chamber.
However, Wilkinson teaches (Fig. 1-2) a gas mixing and delivery apparatus comprising a gases flow path (see path in Fig. 2) and one or more sensors (ultrasonic sensors 166,168) downstream of a blower (downstream of compression system 200), wherein the gases flow path which receives the mixed gases and directs the gases flow through a sensor chamber (expansion chamber 170 having ultrasonic sensors 166,168 for determining gas concentration, see paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gases flow path of Dixon to include a sensor chamber, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user to control the apparatus to achieve a desired composition gas mixture (paragraph [0063] Wilkinson).
Modified Dixon discloses a sensing chamber (expansion chamber 170 of Wilkinson), and one or more sensors (flow sensor 65 of Dixon), but does not disclose the sensing chamber comprising a sensing circuit board, wherein a first portion of the sensing circuit board is positioned at least partially within the gases flow path, wherein the sensing circuit board comprises at least a second portion of the sensing circuit board positioned outside of the gases flow path, wherein the one or more sensors are located on the sensing circuit board, the sensing chamber comprises a seal (gasket 28 of Weitzel) dividing the first portion of the sensing circuit board from the second portion of the sensing circuit board.
However, Weitzel teaches (Fig. 1) a sensing chamber (air channel 10) comprising a sensing circuit board (PCB 27), wherein a first portion of the sensing circuit board is positioned at least partially within the gases flow path (portion of PCB 27 having sensors 18,22 positioned within the gas flow path), wherein the sensing circuit board comprises at least a second portion of the sensing circuit board positioned outside of the gases flow path (see portion of PCB 27 extending out of air channel 10), wherein the one or more sensors are located on the sensing circuit board (sensors 18,22 located on circuit board), the sensing chamber comprises a seal (gasket 28 of Weitzel) dividing the first portion of the sensing circuit board from the second portion of the sensing circuit board (see Fig. 1 of Weitzel)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing chamber and one or more sensors of modified Dixon to include a sensing circuit board wherein a first portion of the sensing circuit board is positioned at least partially within the gases flow path, wherein the sensing circuit board comprises at least a second portion of the sensing circuit board positioned outside of the gases flow path, wherein the one or more sensors are located on the sensing circuit board, the sensing chamber comprises a seal (gasket 28 of Weitzel) dividing the first portion of the sensing circuit board from the second portion of the sensing circuit board, as taught by Weitzel, for the purpose of improving the connection of one or more sensors with the controller by providing for direct mounting of the sensors to the control board.
Modified Dixon does not disclose the sensing chamber is defined by a casing such that a portion of the gases flow path is defined between an entrance and exit of the casing, the sensing circuit board is positioned within the casing, the first portion of sensing circuit board is positioned at least partially within the portion of the gases flow path, the second portion of the sensing circuit board is positioned within the casing outside of the portion of the gases flow path,.
However, Bronner teaches (Fig. Fig. 3-7) a respiratory therapy device comprising a sensing chamber defined by a casing (push-on part 3) such that a portion of gases flow path is defined between an entrance and exit of casing (portion of gas flow path that occurs at sensor opening 14, which is defined between entrance (downstream portion of casing) and exit (upstream portion of casing) of casing) the sensing circuit board (sensor circuit board 11) is positioned within the casing (see Fig. 5 and paragraph [0096]), the first portion of sensing board is positioned at least partially within the gases flow path (sensor 10 of sensing circuit board positioned within gas flow path, see Fig. 5), the second portion of sensing circuit board is positioned within the casing outside of the portion of gases flow path (see Fig. 5), wherein a seal divides the first portion from second portion of circuit board (seals 12,13 see paragraph [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Dixon such that  the sensing chamber is defined by a casing such that a portion of the gases flow path is defined between an entrance and exit of the casing, the sensing circuit board is positioned within the casing, the first portion of sensing circuit board is positioned at least partially within the portion of the gases flow path, the second portion of the sensing circuit board is positioned within the casing outside of the portion of the gases flow path, as taught by Bronner, for the purpose of protecting the sensing circuit board from the ambient environment, preventing possible damage to what would be an otherwise exposed circuit board (as shown in Fig. 1 Weitzel).
Regarding claim 4, Dixon discloses one or more sensors, but does not disclose the one or more sensors comprise two or more ultrasonic transducers. However, Wilkinson teaches (Fig. 1-2) a gas flow path (see path in Fig. 2) comprising one or more sensors (ultrasonic sensors 166,168), wherein the sensors comprise two or more ultrasonic transducers (ultrasonic sensors 166,168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors of Dixon to include two or more ultrasonic sensors, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user to control the apparatus to achieve a desired composition gas mixture (paragraph [0063] Wilkinson).
Regarding claim 5, modified Dixon discloses one or more sensors, but does not disclose the one or more sensors comprise a gas concentration sensor. However, Wilkinson teaches (Fig. 1-2), a gas flow path (see path in Fig. 2) comprising one or more sensors (ultrasonic sensors 166,168), wherein the sensors comprise a gas concentration sensor (ultrasonic sensors 166,168 measure gas concentration, paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors of Dixon to include a gas concentration sensor, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user to control the apparatus to achieve a desired composition gas mixture (paragraph [0063] Wilkinson).
Regarding claim 6, modified Dixon discloses the ultrasonic transducers are configured to determine a gas concentration (paragraph [0063] Wilkinson). 
Regarding claim 52, modified Dixon discloses the one or more sensors are located on a first portion of the sensing circuit board ((sensors 18,22 are on the first portion of sensing circuit board as taught by Weitzel. This feature is also taught by Bronner, having sensors 10 on first portion of board).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859), Weitzel (US 2014/0261414) and Bronner (US 20150327807), and further in view of Cewers (US 2008/0092891).
Regarding claims 2-3, Dixon discloses an inlet port (manifold 67), but does not disclose wherein the inlet port comprises a valve configured receive the flow of gases from an oxygen source, the value being configured to deliver a flow of the oxygen gas to the blower and wherein the valve comprises a proportional valve. However, Cewers teaches (Fig. 3) a gas mixing device comprising an inlet port (junction of first gas 30 and second gas 32 having valve 34), wherein the inlet port comprises a valve (valve 34, which is a “proportional valve” paragraph [0005]) configured to receive the flow of gases from an oxygen source (second gas source 32, which is oxygen (paragraph [0022]), the value being configured to deliver a flow of the oxygen gas (second gas 32 is a source of oxygen, paragraph [0022]) to the user (via airway conduit 42) and wherein the valve comprises a proportional valve (“proportional solenoid valve”, paragraph [0015]). Regarding the limitation “configured to deliver a flow of the oxygen gas to the blower”, while the Cewers reference does not disclose a blower downstream of the inlet required by claim 1 that allows for this limitation, the primary reference Dixon provides for this feature and both references disclose an inlet that receives flow from at least two difference gas sources, therefore the combination of Dixon and Cewers provides for this limitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet port of Dixon to include a valve configured to deliver a flow of the oxygen gas to the blower wherein the valve comprises a proportional valve, as taught by Cewers, for the purpose of allowing the amount of gas flow to the patient to be adjustable as a proportion of the electrical current flowing through the electromagnet of the valve (paragraph [0005] Cewers).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859), Weitzel (US 2014/0261414), and Bronner (US 20150327807), and further in view of Carrillo (US 2012/0065533). 
Regarding claim 7, the modified Dixon discloses a sensor configured to determine flow rate (flow sensor 45 of Dixon), and discloses ultrasonic transducers to measure gas concentration (ultrasonic sensors 166,168 of Wilkinson), but does not disclose the ultrasonic transducers are configured to determine a flow rate.
However, Carillo teaches (Fig. 9) a respiratory device using ultrasonic sensors to measure gas concentration in addition to measuring gas flow rate (paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic sensors of the combined Dixon/Wilkinson reference to be configured to also determine a flow rate, as taught by Carrillo, for the purpose of allowing for the ultrasonic sensors to simultaneously measure gas concentration and flow rate (paragraph [0062] Carillo).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859), Weitzel (US 2014/0261414), and Bronner (US 20150327807), and further in view of Patel (WO 2013137753).
Regarding claims 8-9, the modified Dixon reference discloses one or more sensors, but is silent regarding the one or more sensors comprise a heated temperature sensing element, wherein the heated temperature sensing element is configured to determine a flow rate. However, Patel teaches (Fig. 1 and 16) a respiratory apparatus comprising a heated temperature sensing element (sensor 130 having thermistors 140,142) wherein the heated temperature sensing element is configured to determine a flow rate (paragraph [0294]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensors of the modified Dixon reference to include a heated temperature sensing element configured to determine a flow rate, as taught by Patel, for the purpose of providing a measurement of flow velocity within 50% of the actual point velocity and temperature within 0.3 degrees Celsius (paragraph [0294]).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859), Weitzel (US 2014/0261414), and  Bronner (US 20150327807), and further in view of Taylor (US 2013/0263854).
 Regarding claim 49, modified Dixon discloses a seal (gasket 28 of Weitzel) dividing the first and second portions of the PCB, and while it appears the seal is a pneumatic seal since it is a gasket (paragraph [0136] discloses the pneumatic seal can be the form of an O-ring, which is a form of gasket), modified Dixon is silent that the seal is a pneumatic seal.
However, Taylor teaches (13-18b) a sensor PCB and a sensor seal (212) configured to “pneumatically engage” with the PCB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of modified Dixon to be a pneumatic seal, as taught by Taylor, for the purpose of allowing the sensor measurements to improve in accuracy by preventing gas leakage from the sensing regions.
	 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859), Weitzel (US 2014/0261414),  and Bronner (US 20150327807), and further in view of Buswell (US 2016/0354573).
Regarding claim 50, the modified Dixon reference discloses the one or more sensors comprises a gas flow sensor (flow sensor 45) and a temperature sensor (“temperature sensor”, paragraph [0031]), but does not disclose the sensing circuit board is configured to effect thermal conduction between the gas flow sensor and the temperature sensor, and impede thermal conduction between a wall of the sensing chamber and the temperature sensor.
However, Buswell teaches (Fig. 14A-14B) a PCB (250) comprising a temperature sensor (sensor 256, which can be in the form of a temperature sensor, paragraph [0128]), wherein the sensing circuit board is configured to effect thermal conduction between the gas flow sensor and the temperature sensor and impede thermal conduction between a wall of the sensing chamber and the temperature sensor (PCB 250 includes a gap 262 which thermally insulates sensor 256 from the other sensors and electrical component tracks, which therefore “effects” thermal conduction between the gas and temperature sensor, and “impedes” thermal conduction between the temperature sensor and wall of the sensing chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of modified Dixon to be configured to effect thermal conduction between the gas flow sensor and the temperature sensor, and impede thermal conduction between a wall of the sensing chamber and the temperature senso, as taught by Buswell, for the purpose of improving accuracy of the temperature measurement by preventing thermal influence form other electrical components and the chamber wall to effect the reading of the temperature measurement.
 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859), Weitzel (US 2014/0261414), and Bronner (US 20150327807), or alternatively in further view of Wolf (US 5,809,997).
Regarding claim 51, modified Dixon discloses the second portion of the sensing circuit board (portion of PCB 27 extending out of air channel 10 of Weitzel) comprises a microprocessor (controller 26, which includes a microprocessor, can be integrated onto the printed circuit board 27, paragraphs [0067] and [0259]).
In the alternative, Wolf teaches (Fig. 3-5) a respiratory device including a sensing circuit board (board 401) having a first end (longitudinal end of board 401 adjacent to orifice 320) and a second end (longitudinal end of circuit board 401 opposite the end adjacent to orifice 320) comprising one or more sensors at a first end (sensors 425 and 435) and a microprocessor at the second end (processor 405).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the sensing board of modified Dixon to include a microprocessor, as taught by Wolf, for the purpose of allowing the microprocessor to be housed on the same board as the sensors, thereby requiring only a single circuit board to be used, while also preventing environmental damage of the microprocessor by placing it far away from the exposed opening that is in contact with the air flow.
 
 Response to Arguments 
Applicant’s arguments filed 5/31/2022 have been fully considered.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on one or more reference(s) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luttrell (US 2016/0287139) discloses a respiratory therapy device comprises a sensing circuit board that has two portions which are sealed from another.
Miller (US 2015/0101600) discloses a respiratory therapy device having a sensing circuit board that has two portions which are sealed from another.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785          

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785